Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morris et al. (US Patent No. 4,801,906). With regard to Claim 1, Morris discloses a circuit breaker (10), comprising: a tripped indicator (41) configured to indicate a tripping of the circuit breaker, the tripped indicator having a first pivot element (74, 86) mounted on a first pivot pin (90); and a switch lock (31) with a pawl (36) pivotally mounted on a pawl pin (47), wherein the first pivot element is configured to be actuated by the pawl to indicate a tripped condition of the circuit breaker, and wherein the first pivot pin is arranged substantially normal to the pawl pin.
With regard to Claim 2, Morris discloses the first pivot element, in a pivoting direction of the pivot element, having an actuating surface (Fig. 2) on a first pivot element side configured to rotate the first pivot element through an actuating extension (95) of the pawl in case of a trigger.
With regard to Claim 3, Morris discloses the first pivot element having substantially a shape of a hollow cylinder segment, and wherein the actuating surface is formed both as a lateral boundary surface (Fig. 2) of the hollow cylinder segment and as a surface inclined with respect to the first pivot pin.
With regard to Claim 4, Morris discloses a switching position indicator (18), wherein the switching position indicator has a second pivot element (Fig. 1) mounted on a second pivot pin (Fig. 1), which is arranged substantially parallel to the pawl pin.
With regard to Claim 5, Morris discloses the pawl being mounted by the pawl pin on a contact arm carrier (31) of the switch lock, and wherein a contact arm carrier extension (95) of the contact arm carrier is configured to control the second pivot element.
With regard to Claim 6, Morris discloses the first pivot element having, in a pivoting direction of the pivot element, a reset surface (Fig. 2) on a second pivot element side configured to rotate the first pivot element by a reset extension of the second pivot element when switch contacts of the circuit breaker close.
With regard to Claim 7, Morris discloses the first pivot element being configured to be acted upon in a direction of the first pivot pin by a compression spring (88).
With regard to Claim 8, Morris discloses the first pivot element and the first pivot pin being arranged in a housing cap (52), which is pushable along a longitudinal direction of the first pivot pin onto a circuit breaker housing (11) of the circuit breaker.
With regard to Claim 9, Morris discloses the housing cap having a first viewing window (61) through which the first pivot element is partially visible.
With regard to Claim 10, Morris discloses the housing cap having a second viewing window (33) through which the second pivot element is partially visible.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose circuit breakers similar to Applicant’s claimed invention having tripped indicators, pivot elements and pins.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN A LEON whose telephone number is (571)272-2008.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee S Luebke can be reached on 5712722009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/EDWIN A. LEON/Primary Examiner, Art Unit 2833